REASONS FOR ALLOWANCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:  The after-final amendments filed December 24, 2020 under the AFCP 2.0 program have been fully considered and the rejections set forth in the final Office action have been withdrawn.  
	With respect to the rejections over Kitano et al. in view of Sato et al., the rejections have been withdrawn in response to the claim amendments requiring that dispensing the second chemical liquid occurs after the end of dispensing the first chemical liquid.  As argued by Applicant, Kitano et al. teaches simultaneous dispensing of the solvent (first chemical liquid) and photoresist (second chemical liquid) so that the surrounding solvent mist envelopes the stream of resist solution and thus maintains the resist solution viscosity.  With respect to the rejections over Nakayama in view of Sato et al., the rejections have been withdrawn in response to the claim amendments requiring that the first chemical liquid (solvent) is dispensing on the semiconductor wafer.  Nakayama teaches dispensing of solvent over/above the wafer into draining device 5, however lacks a teaching of supplying the solvent onto the wafer.  The prior art does not teach or fairly suggest the method of claims 8, 21, or 29 comprising supplying a photoresist on the wafer via a second outlet port after the end of dispensing the solvent on a wafer from a first outlet port, which is guided to an edge of the second outlet port.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTEN JOLLEY whose telephone number is (571)272-1421.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIRSTEN JOLLEY/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        

kcj